Citation Nr: 0515602	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the March 6, 2003 decision of the Board of Veterans' 
Appeals (Board), which denied an effective date earlier than 
November 18, 1998, for the grant of service connection for 
asthma, should be reversed or revised on the grounds of clear 
and unmistakable error.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active military service from January 16, 1974 
to January 13, 1978.

This matter comes before the Board from a January 2004 motion 
from the veteran for reconsideration of a March 2003 Board 
decision that denied an effective date earlier than November 
18, 1998, for the grant of service connection for asthma.


FINDINGS OF FACT

1.  In a decision issued on March 6, 2003, the Board denied 
the veteran's claim for an effective date earlier than 
November 18, 1998, for the grant of service connection for 
asthma.

2.  The record does not establish that the correct pertinent 
facts, as they were known on March 6, 2003, were not before 
the Board, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.

CONCLUSION OF LAW

Clear and unmistakable error in the March 6, 2003 Board 
decision that denied entitlement to an effective date earlier 
than November 18, 1998 for the grant of service connection 
for asthma has not been established.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2004).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2004).  The 
decision at issue here was issued in 2003; hence, these 
provisions are applicable.  However, there is no indication 
that there are any relevant documents possessed by VA that 
should be associated with the file.

Further, pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made.  VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c) (2004).

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2004).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2004).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
In fact, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE." 143 Cong. Rec. 1567, 1568 (daily ed. April 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE.

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)), for CUE to exist:

(1) [e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time 
it was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  A disagreement with how the Board evaluated the 
facts also does not constitute CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

At the time of the March 2003 Board decision denying an 
effective date earlier than November 18, 1998, the governing 
laws and regulations regarding the assignment of effective 
dates provided that the effective date of an evaluation and 
award of compensation based on an original claim will be the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  A 
January 2004 Motion for Reconsideration was accepted as the 
motion.  The motion identified the moving party's name and 
the claim number.  The decision in which it is asserted that 
there is clear and unmistakable error has been identified, 
i.e., the March 2003 Board decision that denied an effective 
date earlier than November 18, 1998 for the grant of service 
connection for asthma.  The motion also clearly alleges facts 
about the circumstances regarding the submission of an 
earlier application for disability compensation.  See 38 
C.F.R. § 20.1404 (2004).

In its March 2003 decision, the Board concluded that an 
effective date earlier than November 18, 1998 was not 
warranted for the grant of service connection for asthma.  
The Board pointed out that the veteran's claim for service 
connection for asthma was received by the RO on November 18, 
1998, more than one year after his discharge from service in 
1978.  Therefore, the relevant regulation, 38 C.F.R. § 3.400 
(2002), provided that the appropriate effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.

The veteran has essentially argued that the effective date 
for service connection for asthma should be January 14, 1978, 
the day after he was discharged from service.  He asserts 
that while in service, he filed an application with the 
personnel office clerk during discharge outprocessing.  He 
also relates that thereafter, between 1978 and 1986, he 
attempted to file an application with the Chicago and 
Milwaukee ROs, but was advised that he was ineligible.

However, there is no communication or action in the file 
dated prior to November 18, 1998, that may be considered as a 
formal or an informal claim.  See 38 C.F.R. § 3.155 (2002).  
Although the veteran asserts that he filed earlier claims, 
the correct facts known to the Board at the time of its March 
2003 decision were that the veteran, on VA Form 22-1990, 
Application for Education Benefits, dated in January 1977, 
indicated that no previous application for VA benefits had 
been filed, that applications for education benefits and/or 
training were received in July 1978 and July 1981, and that 
his first formal application for service connection for 
asthma was received by the RO on November 18, 1998.  
Additionally, the record available at that time of the 
Board's decision reflects that the RO made extensive efforts 
to obtain any evidence of an application being filed by the 
veteran with the service department personnel and the various 
identified ROs (Chicago, Roanoke, and Washington, DC).  
Further, the record also contains statements from the 
veteran's wife, sister, friend, which supported the veteran's 
assertions that he had contacted the ROs in Washington, DC, 
Milwaukee, Madison and Chicago regarding applying for 
benefits which were considered by the adjudicator.  
Consequently, based on the evidence, the Board correctly 
concluded that the veteran's initial claim for service 
connection for asthma was not received until November 18, 
1998, 20 years after his discharge from service, and an 
effective date prior to November 18, 1998, for the grant of 
service connection for asthma was not warranted.  

Accordingly, the Board finds that there is no indication that 
the correct facts as they were known at that time were not 
before the adjudicator.  There is also no indication that the 
statutory or regulatory provisions extant at the time of the 
March 6, 2003 Board decision were incorrectly applied.  Under 
such circumstances, the Board must conclude that the veteran 
has failed to establish, undebatably, that the correct facts, 
as they were then known, were not before the Board on March 
6, 2003, or that the Board failed to correctly apply the 
extant statutory or regulatory provisions.  In short, clear 
and unmistakable error in the Board's March 6, 2003 decision 
has not been established.


ORDER

As clear and unmistakable error in the March 6, 2003 Board 
decision which denied an effective date earlier than November 
18, 1998 for the grant of service connection for asthma has 
not been established, the benefit sough on appeal is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


